Citation Nr: 1018281	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  05-26 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cataracts, both eyes, 
and amblyopia, left eye (eye disorder).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from August 1947 to May 1950.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This claim was denied by the Board in October 2007.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order issued in January 2009, 
the Court vacated and remanded the portion of the Board's 
October 2007 decision which denied service connection for 
cataracts, both eyes, and amblyopia, left eye (eye disorder).  
The claim was then remanded in June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records could not be located 
as a result of the 1973 fire at the National Personnel 
Records Center (NPRC).  In cases in which the Veteran's 
service treatment records are missing and are presumed to 
have been destroyed in the July 1973 fire at the NPRC, the VA 
has a heightened duty to explain its findings and 
conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The January 2009 Joint Motion for Partial Remand indicated 
that the VA erred when it did not advise the Veteran that he 
could submit buddy statements to substantiate his 
allegations.

A letter was sent to the Veteran in July 2009 advising him to 
submit additional relevant in-service records, including 
alternative records such as employment records, insurance 
records, records of applications for education, employment, 
benefits, or the like, and similar records.  The Veteran was 
not advised that he could submit buddy statements regarding 
his eye disability during service.  The Veteran should 
receive notice that he can provide such evidence.

Additionally, the Veteran stated in November 2009 that after 
discharge from active duty, he enlisted in the National Guard 
but that he was released after six weeks because they found 
him disabled.  The Veteran noted that he has been unable to 
get these records.  The VA has not made an attempt to 
retrieve these records.  All efforts should be made to obtain 
these records.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide notice and afford the 
Veteran an opportunity to submit buddy 
statements detailing his disability 
during service.

2.  Obtain and associate with the 
claims folder the Veteran's National 
Guard records.

3.  Thereafter, the RO should review 
the claims file, and arrange for any 
further development suggested by the 
results of the development ordered 
above and readjudicate the claim.  If 
the benefit sought remains denied, an 
appropriate supplemental statement of 
the case should be furnished to the 
Veteran and his representative, and 
they should have the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


